                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


CFP NEW ORLEANS, LLC                                               CIVIL ACTION


VERSUS                                                             NO: 16-15474


JUDICIAL DISTRICT COURT                                            SECTION “H”
BUILDING COMMISSION
ORLEANS PARISH ET AL.


                                ORDER AND REASONS
         Before the Court is Defendant Judicial District Court Building
Commission of Orleans Parish’s (“JBC”) Motion for Sanctions (Doc. 71).
         On September 21, 2018, this Court held a one-day bench trial in this
case. At trial, the Court accepted Joint Trial Exhibit 16 (“Trial Program”) into
evidence. 1 On October 4, 2018, JBC filed the instant Motion seeking to exclude
the Trial Program from evidence because the Plaintiff did not produce in
discovery. 2 Plaintiff opposes. 3
         Under Federal Rule of Civil Procedure 37(c)(1), a district court has broad
discretion to issue sanctions when a party fails to disclose necessary documents



1   Doc. 71-4 is what this Court refers to as the Trial program.
2   See Doc. 71.
3   See Doc. 73.

                                               1
in discovery. 4 In this case, Plaintiff concedes that it failed to produce the Trial
Program in discovery. Instead, it produced what this Court refers to as the
“Discovery Program,” an incomplete and earlier version of the Trial Program. 5
Nevertheless, evidence suggests that Pat Gootee, whom Plaintiff reasonably
believed served as JBC’s agent, received the Trial Program years before this
trial occurred. 6 In any event, whether the Trial Program remains in the Record
makes no difference in the ultimate outcome of this case. This Court has ruled
in favor of JBC on all Plaintiff’s claims. As such, this Court finds that Plaintiff’s
failure to produce the Trial Program in discovery was harmless error.
Accordingly, JBC’s Motion for Sanctions is DENIED.


                          New Orleans, Louisiana this 7th day of January, 2019.




                                            ____________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE




4   FED. R. CIV. P. 37(c)(1).
5   Doc. 71-3 is what this Court refers to as the Discovery Program.
6   See Docs. 73-5, 73-7 at 3.

                                               2
